     Case 6:18-cr-00014-JRH-BWC Document 691 Filed 06/11/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  STATESBORO DIVISION



 JOHN KENNETH JOYNER,

                Movant,                                   CIVIL ACTION NO.: 6:20-cv.97


        V.



 UNITED STATES OF AMERICA,                                (Case No.: 6:18-cr-14)

                Respondent.


                                          ORDER


       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 13. Movant John Joyner(Noyner")did

not file Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court GRANTS Respondent's Motion to Dismiss, DISMISSES

Joyner's 28 U.S.C. § 2255 Motion to Vacate, Set Aside, or Correct his Sentence, DIRECTS the

Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENIES

Joyner leave to appeal informa paiiperis and a Certificate of Appealability.

       SO ORDERED,this //^^dav of June, 2021.



                                      J. RANDAL HALL, CFKEF JUDGE
                                      UNITED/STATES DISTRICT COURT
                                     -SOUTFlERN DISTRICT OF GEORGIA
